DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 6-8, 10, 16, and 18-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 5,263,924 to Mathewson et al.
In the specification and figures, Mathewson discloses the apparatus and method as claimed by Applicant. With regard to claim 1, Mathewson discloses an extracorporeal system for lung assist comprising a housing 10, blood flow inlet 12 and outlet 14, a plurality of hollow fibers 40 between the inlet and the outlet generally perpendicular to blood flow, a gas inlet 60 and outlet 64, and a moving element, impeller 30, that moves blood through the apparatus. See FIGS 1, 2, and accompanying text.
With regard to claim 2, the device may be used paracorporeally.
With regard to claims 3-4, 8, Mathewson discloses an impeller 30 that rotates in a direction parallel to the hollow fibers (which are wound circumferentially around a ring, see column 3, lines 63-66, directly adjacent the hollow fibers. See FIG 2.
With regard to claims 6 and 10, the gas inlet and outlet are fluidly separated from the blood chamber, thereby preventing blood from entering the gas chamber. The fibers 
With regard to claim 7, the impeller 30 comprises a disk shape comprising vanes. See Mathewson claim 9. 
With regard to claim 16, Mathewson discloses that the blood may flow at a rate from 0.5-8 liters per minute, encompassing the range claimed by Applicant (see column 7, lines 3-8). 
With regard to claims 18, 19, Mathewson discloses the apparatus as claimed by Applicant along with the steps of flowing oxygen through the permeable fibers (see column 4, lines 33-50), providing paracorporeal lung assistance


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,263,924 to Mathewson et al in view of US 2008/0199357 to Gellman et al.
In the specification and figures, Mathews discloses the apparatus substantially as claimed by Applicant (see rejections above). With regard to claims 5 and 9, Mathewson does not disclose that the hollow fibers are rotated relative to one another such that .

Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,263,924 to Mathewson et al in view of WO 2009/100336 to Lieber.
In the specification and figures, Mathewson discloses the apparatus substantially as claimed by Applicant (see rejections above). 
With regard to claims 11 and 12, Mathewson fails to disclose a second impeller. However, Lieber discloses a gas exchange device with a multiple impellers (see paragraphs 115, 106). It would have been obvious to one having ordinary skill in the art at the time of invention to add a second impeller, as taught by Lieber, to the apparatus disclosed by Mathewson in order to impart greater hydrodynamic force to the blood being moved.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,263,924 to Mathewson et al in view of US 5,863,501 to Cosentino.
.

Claims 14, 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,263,924 to Mathewson et al in view of US 5,695,471 to Wampler.
In the specification and figures, Mathewson discloses the apparatus substantially as claimed by Applicant (see rejections above). With regard to claims 14-15, Mathewson fails to disclose a system to offset hydrodynamic force. However, Wampler discloses a rotary blood pump comprising a system that uses counterbalancing magnetic forces to generate a continuous flow, minimizing thromboses (see abstract, column 5 line 65 to column 6 line 17). It would have been obvious to one having ordinary skill in the art at the time of invention to add the hydrodynamic offset system disclosed by Wampler to the blood oxygenation/pump apparatus disclosed by Mathewson in order to minimize thromboses, as taught by Wampler.
Claims 17, 20, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,263,924 to Mathewson et al in view of US 5,399,074 to Nose et al.
In the specification and figures, Mathewson discloses the apparatus substantially as claimed by Applicant (see rejections above). With regard to claims 17 and 20, Mathewson does not disclose a pivot bearing for the impeller. However, Nose discloses an impeller with a pivot bearing that scarcely generates thrombi or hemolysis at the pivot point (see column 4, lines 13-20). With regard to claim 21, Applicant is claiming the intended use of the claimed apparatus, without any structural features. Accordingly, it would have been obvious to a person with ordinary skill in the art at the time of invention to use a pivot-bearing impeller as disclosed by Nose in the oxygenator disclosed by Mathewson in order to minimize thrombus formation and hemolysis, as taught by Nose. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        21 April 2021